MeCOWN, J.
The defendant pleaded guilty to a reduced charge of. first offense uttering a no account check for $67.28. He was sentenced to a term of 45 days in the county jail by the Lancaster County court. The District Court for Lancaster County affirmed on appeal. The only contention by the defendant on this appeal is that the sentence was excessive.
The presentence investigation report indicates an extensive record of convictions for petit larceny, obtaining money under false pretenses, and related offenses.
The appeal is frivolous. The judgment of the District Court is affirmed.
Affirmed.